DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         This is in response to amendment after final filed on 1/21/2022, in which claims 1-12 are pending. The applicant’s arguments have been persuasive and the finality has been withdrawn. Therefore this case is in condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of (20080076437) Wilson teaches is related to method for dynamically controlling a network amplifier to provide an optimal gain level and to minimize amplifier oscillation. A control circuit analyzes the cellular signals to 
determine the presence of oscillation, and adjusts an amplification factor in a 
manner that eliminates the oscillating condition. While the closest prior art of (20070291668) Dan teaches a frequency selection and bi-direction RF amplification circuit comprises a filter set wherein, the filter is used to prevent out-of-bands signals of other systems from entering the frequency selection and bi-direction RF amplification circuit. However the closest prior arts, alone or in combination with the cited prior art fail to anticipate or render obvious the following recited features: a change-over switch electrically connected to the control module, the detection module and each of the amplification links, the change-over switch configured to sequentially select one of the amplification links .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633